DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on May 6, 2022 is acknowledged.
Disposition of Claims
Claims 29 & 32-46 are pending and rejected.
Claims 1-28 & 30-31 are canceled.
Claim Objections
Claims 29, 38 & 43 are objected to because of the following informalities:
Regarding Claims 29 & 38, Claims 29 recites the limitation “at least one excitation optical fiber” on Line 2. Further recitations of this limitation simply recite “the excitation optical fiber”. Examiner kindly requests all further recitations of this limitation be amended to read “the at least one excitation optical fiber”.
Regarding Claim 29, Claim 29 recites the limitation “a bore enclosing distal ends of… the plurality of collection optical fibers” on Lines 9-10. Claim 29 further recites the limitation “and distal ends of the collection optical fibers are arranged” on Line 24. Examiner kindly requests Line 24 be amended to read “and the distal ends of the collection optical fibers are arranged [emphasis added]”.
Regarding Claim 43, Claim 43 recites the limitation “the chemically etched end portion of the sheet”. Examiner assumes this was a typographical error and should read “sheath”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 41, Claim 29 recites the limitation “the sheath comprising a tube of heat shrink FEP [fluorinated ethylene propylene] material” on Line 12. Claim 41 further recites the limitation “wherein the sheath has a flexural modulus of 530 GPa [Gigapascals] to 640 GPa [Gigapascals]” on Lines 1-2. There is no written description for the limitation of Claim 41 in the Applicant’s specification.
Specifically, Applicant’s specification has two embodiments:
A) a tubular sheath 54 constructed from a fluorinated ethylene propylene (FEP) copolymer (see Para. [0054]); and
B) a tubular sheath 54 having a flexural modulus of approximately 530 to 640 Gigapascals (see Para. [0055]).
Given that the flexural modulus of a material is an intrinsic property (i.e., does not change with the size or form of the material), the flexural modulus of FEP is substantially constant.
In Embodiment A, the FEP tubular sheath will always have a flexural modulus of around 586 Megapascals (see NPL filed September 15, 2020, entitled “Wikipedia: Fluorinated ethylene propylene”).
In Embodiment B, the tubular sheath has a flexural modulus of 530 to 640 Gigapascals.
Therefore, there is no disclosed embodiment wherein the sheath is made of FEP (Embodiment A) and has a flexural modulus of 530 to 640 GPa (Embodiment B). As such, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 & 32-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 29, Claim 29 recites the limitations “excitation optical fiber having a diameter in the range [emphasis added]”, “the collection optical fibers have a diameter in the range [emphasis added]” and “the distal end of the probe [emphasis added]” on Lines 4, 7 & 21, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “excitation optical fiber having a diameter in the range”, “the collection optical fibers have a diameter in the range” and “the distal end of the probe” as “excitation optical fiber having a diameter in a range”, “the collection optical fibers have a diameter in a range” and “a distal end of the probe”, respectively.
Regarding Claim 29, Claim 29 recites the limitation “for a distance of at least 30 cm” on Line 11. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination, “for a distance of at least 30 cm” is being interpreted as “for a distance of 30 cm to 30 m”.
Regarding Claim 29, Claim 29 recites the limitations “at least one excitation optical fiber” and “a plurality of collection optical fibers” on Lines 2 & 5, respectively. Claim 29 further recites “the optical fibers” on Lines 12, 18-22 & 26. It is unclear whether “the optical fibers” are the at least one excitation optical fiber, the plurality of collection optical fibers, or separate, different optical fibers. For the purpose of examination, “the optical fibers” are being interpreted as at least one of the at least one excitation optical fiber and the plurality of collection optical fibers.
Regarding Claim 39, Claim 39 recites the limitation “the sheath has an outer diameter of 0.5 mm or more”. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination, “an outer diameter of 0.5 mm or more” is being interpreted as “0.5 mm to 0.5 cm”.
Regarding Claims 32-38 & 40-46, Claims 32-38 & 40-46 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 & 39-40 & 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al., Optical Fiber Catheter with Distal End Bending Mechanism Control for Raman Biospectroscopy, 2008, Instrumentation Science and Technology, Volume 36, Pages 43-55. (Year: 2008) (hereinafter "Lima") in view of Tanaka (US 2019/0175005), Dahmen (US 2013/0223802) and Hasegawa et al. (hereinafter "Hasegawa") (US 2015/0245768).
Regarding Claim 29, Lima discloses an endoscope (Fig. 1, an optical fiber catheter; Abstract) comprising:
at least one excitation optical fiber (Fig. 2, a central excitation fiber; Page 46, Para. 2) having a coupling at a proximal end thereof for connecting the excitation optical fiber to an output of a light source (Figs. 1 & 2, the central excitation fiber has a proximal end with a coupler coupled to a 785 nm laser; Page 46, Para. 2) the excitation optical fiber having a diameter in the range of about 100 to 200 µm (Fig. 2, a core of the central excitation fiber has a diameter of 0.200 mm; Page 45, Para. 1);
a plurality of collection optical fibers (Fig. 2, a plurality of collecting fibers; Page 46, Paras. 1-2 & Page 47, Para. 1) extending to a coupling at a proximal end thereof for connecting the collection optical fibers to an input of a spectrograph (Fig. 2, the plurality of collecting fibers have proximal ends with a coupler coupled to a f#-matched spectrograph; Page 46, Para. 2) each of the collection optical fibers having a diameter in the range of approximately 50 to 200 µm (Fig. 2, cores of each of the plurality of collecting fibers has a diameter of 0.200 mm; Page 45, Para. 1);
a sheath (a PTFE flexible tubing; Page 46, Para. 1) comprising a bore (the flexible tubing is a tube and therefore comprises a lumen; Page 46, Para. 1) enclosing distal ends of the excitation optical fiber and the plurality of collection optical fibers (distal portions of the central excitation fiber and the plurality of collecting fibers are enclosed within the PTFE flexible tubing; Page 46, Para. 1) from a probe tip (Fig. 2, a distal tip; Page 45, Para. 1) at the distal ends of the excitation optical fiber and the collection optical fibers for a distance of at least 30 cm along the optical fibers (Fig. 1 & Fig. 3, the PTFE flexible tubing extends from an end of a second spring of the distal tip to a bifurcated connection with an intermediate region forming a loop with a diameter of 120 mm —the circumference of the loop, which would be a length of PTFE flexible tubing, is at least 37.69 cm as C=120 mm x π; Page 46, Para. 1 & Page 47, Para. 2), the sheath comprising a fluoropolymer material (the PTFE flexible tubing is made of PTFE; Page 46, Para. 1) the sheath and contained excitation and collection optical fibers bendable with a bend radius of 20 mm or less (Fig. 3, the PTFE flexible tubing with the central excitation fiber and the plurality of collecting fibers are bendable and have a bend diameter of 38 mm; Pages 48, 50, 51 & Table 1) while maintaining a light transmissivity along the excitation optical fiber and the plurality of collection optical fibers of not less than 90% of a light transmissivity when the sheath and contained optical fibers are straight (at a bending diameter of 38 mm, the bent transmission is 94.7% of the straight transmission; Pages 48-52 & Table 1);
the probe tip comprising an adhesive (Fig. 2, a resin; Page 46, Para. 1) bonded to end portions of the optical fibers (Fig. 2, the resin is bonded to end portions of the central excitation and the plurality of collecting fibers; Page 46, Para. 1);
wherein the distal end of the excitation optical fiber is centered in the probe tip and distal ends of the collection optical fibers are arranged symmetrically around the distal end of the excitation optical fiber in a plurality of rings (the central excitation fiber is centered with the plurality of collecting fibers are arranged around the central excitation fiber; see Fig. 2); and
wherein, within the sheath the optical fibers are free to move longitudinally relative to one another and to an inner wall of the sheath in response to bending of the endoscope (the central excitation and the plurality of collecting fibers are bonded to a traction spring of the distal tip and when the traction spring bends relative to the PTFE flexible tubing, the central excitation and the plurality of collecting fibers also move longitudinally relative to the PTFE flexible tubing to permit bending of the distal tip; Page 46, Para. 1).
Lima fails to explicitly disclose wherein the fluoropolymer material is FEP; wherein the sheath has an outer diameter of not more than 1.35 mm; wherein the adhesive is cured adhesive; wherein the cured adhesive is bonded to a chemically etched end portion of the sheath; wherein the adhesive is bonded to the optical fibers over a distance not exceeding 5 mm; and wherein the distal end of the probe tip being polished and exposing the ends of the optical fibers.
However, Tanaka teaches an endoscope (Fig. 1, an endoscope 20; [0034]) comprising:
a probe tip (Fig. 11A, an illumination apparatus 60; [0034]) comprising a cured adhesive bonded (Fig. 11A, an adhesive 93, wherein the adhesive is curable with UV light; [0062] & [0087]) to an optical fiber and to a chemically etched end portion of a sheath (Fig. 11A, the adhesive 93 bonds an optical fiber 81 to a chemically etched surface 91a of a defining member 91; [0046] [0062] & [0129]).
The advantage of the chemically etched surface is to improve adhesion (Tanaka; [0130]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the PTFE flexible tubing as disclosed by Lima, to have a chemically etched surface, as taught by Tanaka, to improve adhesion (Tanaka; [0130]).
Lima, as previously modified by Tanaka, fails to explicitly disclose wherein the fluoropolymer material is FEP; wherein the sheath has an outer diameter of not more than 1.35 mm; wherein the adhesive is bonded to the optical fibers over a distance not exceeding 5 mm; and wherein the distal end of the probe tip being polished and exposing the ends of the optical fibers.
However, Dahmen teaches an endoscope (an endoscope; [0020]) comprising:
a plurality of optical fibers (Figs. 1 & 1C, a bundle 2 of optical fibers 6; [0039]);
a probe tip (Figs. 1 & 1C, a distal sleeve 10; [0047]) comprising ends of the plurality of optical fibers (Figs. 1 & 1C, the distal sleeve 10 comprises ends 11 of the optical fibers 6; [0047]); and
wherein a distal end of the probe tip is polished and exposes ends of the optical fibers (Figs. 1 & 1C, a distal end of the distal sleeve 10 is polished to expose the ends 11 of the optical fibers 6; [0047]).
The advantage of polishing the distal end of the probe tip is to prevent fraying of the optical fibers while forming a level optical surface (Dahmen; [0047]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal tip as disclosed by Lima, as previously , to be polished as taught by Dahmen, to prevent fraying of the optical fibers while forming a level optical surface (Dahmen; [0047]).
Lima, as previously modified by Tanaka and Dahmen, fails to explicitly disclose wherein the fluoropolymer material is FEP; wherein the sheath has an outer diameter of not more than 1.35 mm; and wherein the adhesive is bonded to the optical fibers over a distance not exceeding 5 mm.
However, Hasegawa teaches a probe (Fig. 1, an optical probe 10; [0020]) comprising:
at least one optical fiber (Fig. 1, an optical fiber 11; [0020]);
a sheath (Fig. 1, a jacket tube 16; [0021]) comprising a bore enclosing a distal end of the at least one optical fiber (Fig. 1, a lumen of the jacket tube 16 surrounds a distal end 11b of the optical fiber 11); and the sheath comprising a FEP material (Fig. 1, the jacket tube 16 is made of FEP; [0027]).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the PTFE flexible tubing, as disclosed by Lima, as previously modified by Tanaka and Dahmen, to be made of FEP, as taught by Hasegawa given that Hasegawa has recognized that PTFE and FEP are both fluoropolymers that are functional, substitutable, equivalents for creating sheaths for optical probes (see MPEP § 2144.06(II)).
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein the sheath has an outer diameter of not more than 1.35 mm; and wherein the adhesive is bonded to the optical fibers over a distance not exceeding 5 mm.
Lima, however, discloses wherein the outer diameter of the PTFE flexible tubing is 1.7 mm (Lima; Page 46, Para. 1). As such, the change in the outer diameter of the sheath is disclosed to be a result effective variable in that diameter of the sheath is dependent on the size of the hollow organs in which it is inserted (Lima; Page 44, Para. 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to change the outer diameter of the sheath to be not more than 1.35 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Applicant places no criticality on the range claimed, indicating that the sheath may have an outer diameter of not more than 1.35 mm (See Para. [0017] of Applicant’s specification).
Regarding wherein the adhesive is bonded to the optical fibers over a distance not exceeding 5 mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the adhesive bonding distance of the adhesive of Lima to be not exceeding 5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the bonded optical fibers would not operate differently with the claimed adhesive bonding distance. Further, Applicant places no criticality on the range claimed, indicating that the adhesive may be present in the endmost 5 mm or less of the endoscope (see Para. [0044] of Applicant’s specification).
Regarding Claim 39, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29. Lima further discloses wherein the sheath has an outer diameter of 0.5mm or more (an external diameter of the PTFE flexible tubing is 1.7 mm; Page 46, Para. 1).
Regarding Claim 40, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein the sheath has a wall thickness of 0.2mm to 1mm.
Dahmen, however, teaches wherein the thickness of the sheath is 0.05 mm (Dahmen; [0027]). As such, the change in thickness of the sheath is disclosed to be a result effective variable in that thickness is dependent on the diameter of a blood vessel into which it is inserted (Dahmen; [0033]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to change the thickness to be 0.2 mm to 1 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Applicant places no criticality on the range claimed, indicating that the sheath may have a wall thickness of 0.2 to 1 mm (see Para. [0055] of Applicant’s specification).
Regarding Claim 42, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein the sheath has a coefficient of friction of 0.04 to 0.06.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the coefficient of friction of the flexible tubing of Lima to be 0.04 to 0.06 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the flexible tube would not operate differently with the claimed coefficient of friction. Further, Applicant places no criticality on the range claimed, indicating that the sheath may have a coefficient of friction of 0.04 to 0.06 (see Para. [0055] of Applicant’s specification).
Regarding Claim 43, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Regarding wherein the chemically etched end portion of the sheet comprises a carbonaceous layer, the chemically etched end of the modified PTFE flexible tubing of Lima would comprise a carbonaceous layer as PTFE (Polytetrafluoroethylene) contains carbon atoms.
Regarding Claim 44, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein the sheath has a length of 130 cm.
Lima, however, discloses wherein the length of the flexible tubing is 37.69 cm (Lima; Page 46, Para. 1 & Page 47, Para. 2). As such, the change in length of the flexible tubing is disclosed to be a result effective variable in that the length is dependent on the size of the hollow organs in which it is inserted (Lima; Page 44, Para. 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to change the length to be 130 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Applicant places no criticality on the range claimed, indicating that the sheath may have a length of 130 cm (see Para. [0043] of Applicant’s specification).
Regarding Claim 45, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29. Lima further discloses wherein the sheath comprises a flexible portion (the PTFE flexible tubing is flexible; Page 46, Para. 1).
Regarding Claim 46, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29. Hasegawa further teaches wherein the sheath comprises a layer of coating (Fig. 1, a buffer fluid 17; [0021]) sealing a first end of the sheath to the proximal end of the at least one optical fiber (Fig. 1, the buffer fluid 17 couples a proximal end of the jacket tube 16 to a proximal end 11b of the optical fiber 11; [0021]).
Claims 32 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al., Optical Fiber Catheter with Distal End Bending Mechanism Control for Raman Biospectroscopy, 2008, Instrumentation Science and Technology, Volume 36, Pages 43-55. (Year: 2008) (hereinafter "Lima") in view of Tanaka (US 2019/0175005), Dahmen (US 2013/0223802) and Hasegawa et al. (hereinafter "Hasegawa") (US 2015/0245768) as applied to Claim 29 above, and further in view of Zeng et al. (hereinafter "Zeng") (US 2015/0377787).
Regarding Claims 32 & 38, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein each of the at least one excitation optical fiber and the collection optical fibers have a numerical aperture of 0.22; and wherein the excitation optical fiber or at least one of the collection optical fibers comprise hydroxyl silica optical fibers.
However, Zeng teaches an endoscope (Fig. 1, an endoscopic probe 1; [0030]) comprising:
at least one excitation optical fiber (Fig. 2, an illumination fiber 25; [0031]) having a coupling (Figs. 1 & 2, an illumination light guide 5; [0030]) at a proximal end thereof (the illumination light guide 5 is at a proximal end of the illumination fiber 25; see Fig. 2) for connecting the excitation optical fiber to an output of a light source (Figs. 1 & 2, the illumination light guide 5 connects the illumination fiber 25 to a light source 2; [0030] & [0031]);
a plurality of collection optical fibers (Fig. 3, a plurality of collection fibers 30; [0031]) extending to a coupling at a proximal end thereof for connecting the collection optical fibers to an input of a spectrograph (Figs. 1 & 3, the proximal ends 11 of the plurality of collection fibers 30 are coupled to a spectrograph 3; [0036]);
wherein each of the at least one excitation optical fiber and the collection optical fibers have a numerical aperture of 0.22 (Figs. 2 & 3, the illumination fiber 25 and the plurality of collection fibers 30 have a numerical aperture of 0.22; [0036]); and
wherein the excitation optical fiber or at least one of the collection optical fibers comprise hydroxyl silica optical fibers (Figs. 2 & 3, the illumination fiber 25 and the plurality of collection fibers 30 are mad of OH fused silica; [0036]).
The advantage of the optical fibers having a numerical aperture of 0.22 and being made of OH fused silica is to achieve a better coupling efficiency with the spectrograph and achieve a high signal to noise ratio, respectively (Zeng; [0036]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the excitation optical fiber and the plurality of collecting fibers as disclosed by Lima, as previously modified by Tanaka, Dahmen and Hasegawa, to have a numerical aperture of 0.22 and be made of OH fused silica taught by Zeng, to achieve a better coupling efficiency with the spectrograph and achieve a high signal to noise ratio, respectively (Zeng; [0036]).
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al., Optical Fiber Catheter with Distal End Bending Mechanism Control for Raman Biospectroscopy, 2008, Instrumentation Science and Technology, Volume 36, Pages 43-55. (Year: 2008) (hereinafter "Lima") in view of Tanaka (US 2019/0175005), Dahmen (US 2013/0223802) and Hasegawa et al. (hereinafter "Hasegawa") (US 2015/0245768) as applied to Claim 29 above, and further in view of Miyamoto et al. (hereinafter "Miyamoto") (US 2019/0079255).
Regarding Claims 33-37, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29.
Lima, as previously modified by Tanaka, Dahmen and Hasegawa, fails to explicitly disclose wherein the at least one excitation optical fiber is encased in an opaque jacket; wherein the opaque jacket comprises a tubular stainless steel jacket; wherein the collection optical fibers are encased in opaque jackets; wherein the opaque jackets comprise stainless steel jackets; and wherein the at least one excitation optical fiber has an aluminum coating.
However, Miyamoto teaches an optical fiber cable (Fig. 4, a fiber optics cable 110; [0032]), comprising:
a plurality of optical fibers (Fig. 4, cores 18 of a plurality of optical fibers 12; [0032]);
a tubular stainless steel jacket (Fig. 4, a stainless steel tube 14; [0032]) encasing the plurality of optical fibers (Fig. 4, the cores 18 of the plurality of optical fibers 12 are contained in the stainless steel tube 14; [0032]); and
an aluminum coating (Fig. 4, an aluminum coating 22; [0033]) coating the plurality of optical fibers (Fig. 4, the cores 18 of the plurality of optical fibers 12 are coated in the aluminum coating 22; [0033]).
The advantage of the stainless-steel-jacketed, aluminum-coated optical fibers is to withstand high temperatures (Miyamoto; [0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the excitation optical fiber and the plurality of collecting fibers as disclosed by Lima, as previously modified by Tanaka, Dahmen and Hasegawa, to be stainless-steel-jacketed and aluminum-coated as taught by Miyamoto, to withstand high temperatures (Miyamoto; [0032]).
Allowable Subject Matter
Claim 41 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(a) & 35 U.S.C. § 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 41, Lima, as previously modified by Tanaka, Dahmen and Hasegawa, discloses the endoscope of Claim 29. As detailed above, the PTFE flexible tubing of Lima, is modified by Hasegawa, to be made of FEP. Any fluoropolymer, however, would not have a flexural modulus of 530 GPa to 640 GPa.
Cambridge University Engineering Department, Materials Data Book, 2003, Pages 1-37 (hereinafter “Cambridge”), however, teaches that tungsten carbide has a flexural modulus of 600 GPa (Cambridge; Page 9, Table II.3). It would not have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art, however, to modify the flexible tubing as disclosed by Lima, as previously modified by Tanaka, Dahmen and Hasegawa, to be made of tungsten carbide, as taught by Cambridge, as the flexible tubing would no longer be flexible and would destroy the functionality of the flexible tubing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laudenslager et al. (US 2015/0105714) teaches an ablation catheter.
Brennan et al. (US 2008/0129993) teaches a windowless fiber optic Raman spectroscopy probe.
Harlan (US 2008/0015558) teaches a fiber optic guidewire having a variable stiffness shaft.
Clark et al. (US 2005/0008869) teaches a chemically etched wire guide with a coating.
Crossman-Bosworth et al. (US 2004/0151466) teaches an optical fiber with a reduced cross-section.
Spears (U.S. 5,344,419) teaches a method of making a balloon catheter with an optical fiber.
McNally (U.S. 5,210,814) teaches an optical device with a rigid fiber optic bundle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795